Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument

	Applicant’s amendments to the claims have overcome some of the objections and rejections previously set forth in the Non-Final Office Action mailed July 26th, 2022. Applicant’s amendments to claims 10-12 and 17-18, as described on pages 6-9 have been deemed sufficient to overcome the previous 35 USC § 101 rejections through the addition of the “at least one controller…control the speed of the motor vehicle and/or the steering angle of the motor vehicle...” as supported by the specification paragraphs [0006, 0008, 0010, 0014, 0020-0021, 0033, 0035, 0050, and 0053]. All other rejections under 35 USC § 103 have additionally been maintained and are included below. Additionally, applicant’s arguments relating to cited art Chunodkar and cancelling future changes were fully considered but not deemed persuasive for the following reasons. 

	Applicant argues that the cited references fail to disclose limitations relating to cancelling and comparing control variables based on thresholds. Specifically, applicant argues that the cited reference fails to disclose “at least partially cancel the limiting of the future change of the setpoint value for the control variable in a manner which is dependent on the comparison of the correction variable with the second threshold”. However, Chunodkar discloses means for determining a look ahead window for the vehicle to determine if the speed with drop or remain the same, and in the case where there is no change in the speed of the vehicle a gear shift is cancelled or avoided i.e. a change of the setpoint is cancelled (Chunodkar [0101]). Additionally, Chunodkar discloses means where predictive cruise control setpoints can be either enabled or not enabled to allow for changes in the vehicle operation. In enabled states, cruise control operations thresholds can be set to a minimum while optimizing powertrain efficiency (Chunodkar [0106]) unless operating in a range in which the cruise control setting will be cancelled or stopped (Chunodkar [0043] [0106]). Examiner interprets the ability to determine if the vehicle is operating outside of an expected range (i.e. comparing the speed threshold to the current vehicle operations) and further cancelling the operation of a cruise control or gear change operation (i.e. setpoint for a control variable) as stated in the applicant specification paragraph [0047] wherein the system cancels the change of a setpoint value for controlling the vehicle. For these reasons, the cited rejection is restated below, with minor changes to reflect amendments. Examiner also notes that due to the limitations reciting “and/or the derivative of the steering angle” Nishimori is no longer required. 

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed inventions absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 10-12, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Guenthner et al. (US Pre-Granted Publication No. US 2005/0021211 A1 hereinafter “Guenthner”) in view of Chunodkar et al. (US Pre-Granted Publication No. US 2019/0338849 A1 hereinafter “Chunodkar”).

	Regarding claim 10 Guenthner discloses:
	
	A system for controlling a motor vehicle, comprising: at least one controller configured to: (Guenthner [0014] wherein the vehicle includes a controller to alter the behavior of the vehicle) determine or receive a setpoint value for a control variable of the motor vehicle, (Guenthner [0014] wherein the vehicle controller is based on a setpoint value) wherein the control variable relates to a speed of the motor vehicle (Guenthner fig. 3 wherein the speed of the vehicle is the setpoint) and/or a steering angle of the motor vehicle,  determine or receive an actual value for the control variable of the motor vehicle, (Guenthner [0017] wherein the setpoint and determined vehicle speed are determined) determine, in a manner which is dependent on a deviation between the setpoint value for the control variable and the actual value for the control variable, (Guenthner [0017] [0021] wherein the setpoint and determined speed are compared) a correction variable for decreasing the deviation between the setpoint value for the control variable and the actual value for the control variable, (Guenthner [0017] wherein the deviation is controlled to closely align the setpoint and actual speed) wherein the correction variable relates to an acceleration of the motor vehicle and/or a derivative of the steering angle of the motor vehicle with respect to time, (Guenthner [0017-0018] wherein the setpoint speed is used to adjust an acceleration of a vehicle in a certain operating phase) compare the correction variable with a first threshold value, (Guenthner [0017] [0026] wherein the speed is adjusted when the deviation is high enough i.e. a threshold) … control the speed of the motor vehicle (Guenthner [0014] wherein the vehicle is controlled by determining a setpoint speed for the vehicle) and/or the steering angle of the motor vehicle in accordance with the control variable, and control the acceleration and/or the derivative of the steering angle with respect to time in accordance with the correction variable. (Guenthner [0017-0018] wherein the setpoint speed is used to adjust an acceleration of a vehicle in a certain operating phase). 

	Examiner notes due to the “and/or” language of the claims only one of the limitations needs to be taught. 

	Guenthner does not appear to disclose:

	and at least limit a future change of the setpoint value for the control variable, which future change increases the deviation between the setpoint value for the control variable and the actual value for the control variable, in a manner which is dependent on the comparison of the correction variable with the first threshold value, compare the correction variable with a second threshold value, at least partially cancel the limiting of the future change of the setpoint value for the control variable in a manner which is dependent on the comparison of the correction variable with the second threshold value,

	However, in the same field of endeavor of vehicle controls Chunodkar discloses:

	“and at least limit a future change of the setpoint value for the control variable, (Chunodkar [0052] wherein the predicted change is determined and prevents shifting in order to ensure proper vehicle operating speeds are maintained) which future change increases the deviation between the setpoint value for the control variable and the actual value for the control variable, (Chunodkar [0052] [0103] wherein the predicted change is determined and prevents shifting in order to ensure proper vehicle operating speeds are maintained) in a manner which is dependent on the comparison of the correction variable with the first threshold value, (Chunodkar [0052] wherein the predicted change is determined and prevents shifting in order to ensure proper vehicle operating speeds are maintained) compare the correction variable with a second threshold value, (Chunodkar [0106] wherein a first and second cruise operation threshold is determined with the first being higher than the second dynamic cruise operation threshold) at least partially cancel the limiting of the future change of the setpoint value for the control variable in a manner which is dependent on the comparison of the correction variable with the second threshold value,” (Chunodkar [0101] [0106] wherein a first and second cruise operation threshold is determined with the first being higher than the second dynamic cruise operation threshold and the velocity and gear states are not changed during certain operations)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the future values of a setpoint of Chunodkar with the vehicle controls of Guenthner because one of ordinary skill would have been motivated to make this modification in order to limit vehicle change operations in order to provide proficient power to complete a task in a safe manner (Chunodkar [0032]). 

	Regarding claim 11 Guenthner in view of Chunodkar discloses all of the limitations of claim 10 and Guenthner further discloses:

	The system according to claim 10, wherein the at least one controller is further configured to: … when (i) the setpoint value for the control variable is greater than the actual value for the control variable, (Guenthner [0027] fig. 3 wherein the setpoint speed is higher than the actual speed) and Page 3 of 8 Attorney Docket No. 080437.PEI 12US(ii) the correction variable is greater than or greater than or equal to the first threshold value.  (Guenthner [0026] wherein the comparison is determined to be high enough to control the vehicle). 
	Guenthner does not appear to disclose:

	at least limit the future change of the setpoint value for the control variable when:

	However, in the same field of endeavor of vehicle controls Chunodkar discloses:

	“at least limit the future change of the setpoint value for the control variable when:” (Chunodkar [0052] wherein the predicted change is determined and prevents shifting in order to ensure proper vehicle operating speeds are maintained)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the future values of a setpoint of Chunodkar with the vehicle controls of Guenthner because one of ordinary skill would have been motivated to make this modification in order to limit vehicle change operations in order to provide proficient power to complete a task in a safe manner (Chunodkar [0032]).

	Regarding claim 12 Guenthner in view of Chunodkar disclose all of the limitations of claim 10 but Chunodkar does not appear to further disclose:

	… at least limit the future change of the setpoint value for the control variable in a manner which is dependent on the comparison of the correction variable for a predefined time duration.  

	However, in the same field of endeavor of vehicle controls Chunodkar discloses:

	“at least limit the future change of the setpoint value for the control variable in a manner which is dependent on the comparison of the correction variable for a predefined time duration.” (Chunodkar [0103] wherein the setpoint and changing of the speed profile is maintained for the duration of the hill i.e. a predefined duration).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the future values of a setpoint of Chunodkar with the vehicle controls of Guenthner because one of ordinary skill would have been motivated to make this modification in order to limit vehicle change operations in order to provide proficient power to complete a task in a safe manner (Chunodkar [0032]).


	Regarding claim 14 Guenthner in view of Chunodkar disclose all of the limitations of claim 10 but Guenthner does not appear to further disclose:

	wherein the magnitude of the first threshold value is greater than the magnitude of the second threshold value.  

	However, in the same field of endeavor of vehicle controls Chunodkar discloses:

	“wherein the magnitude of the first threshold value is greater than the magnitude of the second threshold value.” (Chunodkar [0106] wherein a first and second cruise operation threshold is determined with the first being higher than the second dynamic cruise operation threshold).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the threshold values of a setpoint of Chunodkar with the vehicle controls of Guenthner because one of ordinary skill would have been motivated to make this modification in order to change the threshold of the vehicle based on optimizing powertrain efficiency while maintaining it at an operation threshold (Chunodkar [0106]).

	Regarding claim 17 Guenthner in view of Chunodkar discloses all of the limitations of claim 10 but Guenthner does not appear to disclose:

	… wherein the at least one controller is further configured to: limit the future change of the setpoint value in such a way that the change of the setpoint value is prevented.  

	However, in the same field of endeavor of vehicle controls Chunodkar discloses:

	“wherein the driver assistance system is further configured to: limit the future change of the setpoint value in such a way that the change of the setpoint value is prevented.” (Chunodkar fig. 4 elements 430 and 450 wherein the shift is avoided or inhibited).

	Regarding claim 18 Guenthner discloses:

	A method for controlling a motor vehicle, the method comprising the steps of: (Guenthner [0014] wherein the vehicle includes a controller to alter the behavior of the vehicle) determining or receiving, by at least one controller, a setpoint value for a control variable of the motor vehicle, (Guenthner [0014] wherein the vehicle controller is based on a setpoint value) wherein the control variable relates to a speed of the motor vehicle and/or a steering angle of the motor vehicle; (Guenthner [0014] wherein the vehicle is controlled by determining a setpoint speed for the vehicle) determining or receiving, by the at least one controller, an actual value for the control variable of the motor vehicle; (Guenthner [0017] wherein the setpoint and determined vehicle speed are determined) determining, by the at least one controller, a correction variable for decreasing deviation between the setpoint value for the control variable and the actual value for the control variable in a manner which is dependent on a deviation between the setpoint value for the control variable and the actual value for the control variable, (Guenthner [0017] wherein the deviation is controlled to closely align the setpoint and actual speed) wherein the correction  variable relates to an acceleration of the motor vehicle and/or a derivative of the steering angle of the motor vehicle with respect to time; (Guenthner [0017-0018] wherein the setpoint speed is used to adjust an acceleration of a vehicle in a certain operating phase) comparing, by the at least one controller, the correction variable with a first threshold value;  (Guenthner [0017] [0026] wherein the speed is adjusted when the deviation is high enough i.e. a threshold) … controlling, by the at least one controller, the speed of the motor vehicle (Guenthner [0014] wherein the vehicle is controlled by determining a setpoint speed for the vehicle) and/or the steering angle of the motor vehicle in accordance with the control variable, and controlling, by the at least one controller, the acceleration and/or the derivative of the steering angle with respect to time in accordance with the correction variable. (Guenthner [0017-0018] wherein the setpoint speed is used to adjust an acceleration of a vehicle in a certain operating phase). 

	Examiner notes due to the “and/or” language of the claims only one of the limitations needs to be taught. 

	Guenthner does not appear to disclose:

	 at least limiting, by the at least one controller, a future change of the setpoint value for the control variable, which future change increases the deviation between the setpoint value for the control variable and the actual value for the control variable, in a manner which is dependent on the comparison of the correction variable with the first threshold value; comparing, by the at least one controller, the correction variable with a second threshold value, at least partially cancelling, by the at least one controller, the limiting of the future change of the setpoint value for the control variable in a manner which is dependent on the comparison of the correction variable with the second threshold value,

	However, in the same field of endeavor of vehicle controls Chunodkar discloses:

	“at least limiting, by the at least one controller, a future change of the setpoint value for the control variable, (Chunodkar [0052] wherein the predicted change is determined and prevents shifting in order to ensure proper vehicle operating speeds are maintained) which future change increases the deviation between the setpoint value for the control variable and the actual value for the control variable, (Chunodkar [0052] [0103] wherein the predicted change is determined and prevents shifting in order to ensure proper vehicle operating speeds are maintained) in a manner which is dependent on the comparison of the correction variable with the first threshold value; (Chunodkar [0052] wherein the predicted change is determined and prevents shifting in order to ensure proper vehicle operating speeds are maintained) comparing, by the at least one controller, the correction variable with a second threshold value, (Chunodkar [0106] wherein a first and second cruise operation threshold is determined with the first being higher than the second dynamic cruise operation threshold) at least partially cancelling, by the at least one controller, the limiting of the future change of the setpoint value for the control variable in a manner which is dependent on the comparison of the correction variable with the second threshold value, (Chunodkar [0101] [0106] wherein a first and second cruise operation threshold is determined with the first being higher than the second dynamic cruise operation threshold and the velocity and gear states are not changed during certain operations)


	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the future values of a setpoint of Chunodkar with the vehicle controls of Guenthner because one of ordinary skill would have been motivated to make this modification in order to limit vehicle change operations in order to provide proficient power to complete a task in a safe manner (Chunodkar [0032]). 

Conclusion
	
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200114917 A1 discloses a vehicle control system with predetermined threshold correction for a vehicle speed 

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
 /JEFF A BURKE/ Supervisory Patent Examiner, Art Unit 3664